Case: 18-10076      Document: 00514751708         Page: 1    Date Filed: 12/07/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                  United States Court of Appeals
                                                                           Fifth Circuit


                                      No. 18-10076                       FILED
                                                                  December 7, 2018
                                                                    Lyle W. Cayce
ALISHIA N. MORRIS,                                                       Clerk

                                                 Plaintiff – Appellant,

v.

CITY OF LUBBOCK; LUBBOCK COUNTY; SHARON’S BAIL BONDS,

                                                 Defendants – Appellees.


                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 5:17-CV-275


Before OWEN, WILLETT, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Alishia N. Morris, while detained in the Lubbock County Detention
Center, inmate # 111041, filed suit under 42 U.S.C. § 1983 and also a motion
seal records from her other lawsuits. The district court denied Morris’s motion
to seal. The district court also denied Morris leave to proceed in forma pauperis
(IFP) on appeal and certified that the appeal was not taken in good faith. The
district court determined that to the extent that the denial of the motion to
seal was appealable, the appeal was not in good faith for the reasons set forth


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10076     Document: 00514751708     Page: 2   Date Filed: 12/07/2018


                                  No. 18-10076

in the order denying the motion to seal. Now, Morris moves for leave to proceed
IFP in this appeal thereby challenging the district court’s certification that her
appeal was not taken in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th
Cir. 1997). Our inquiry into Morris’s good faith “is limited to whether the
appeal involves legal points arguable on their merits (and therefore not
frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (cleaned up).
      Morris’s IFP motion neither explains why any public records relating to
her lawsuits should be sealed nor offers any nonfrivolous basis for concluding
that the district court abused its discretion in declining to seal the records.
Accordingly, her motion for leave to proceed IFP on appeal is DENIED, and
her appeal is DISMISSED as frivolous. See Baugh, 117 F.3d at 202 & n.24; 5TH
CIR. R. 42.2.
      As we recognized on September 10, 2018, Morris has accumulated at
least three strikes for purposes of 28 U.S.C. § 1915(g). Morris v. Lubbock
County Detention Center, No. 17-11259, 2018 WL 4339783, at *1 (5th Cir.
2018); Morris v. Texas Boys Ranch, No. 18-10120, 2018 WL 4339879, at *1 (5th
Cir. 2018); Morris v. L.C.D.C., No. 18-10089, 2018 WL 4352093, at *1 (5th Cir.
2018). We have not applied the § 1915(g) bar here because Morris filed this
appeal before the accumulation of three strikes. See § 1915(g). But we reiterate
that Morris is barred under § 1915(g) from proceeding IFP in any civil action
or appeal filed while she is incarcerated or detained in any facility unless she
is under imminent danger of serious physical injury. See § 1915(g).
      IFP MOTION DENIED; APPEAL DISMISSED AS FRIVOLOUS.




                                        2